Order entered April 12, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01641-CV

                             GARY M. KORNMAN, Appellant

                                              V.

                       DENNIS S. FAULKNER, TRUSTEE, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-08489

                                          ORDER
       The Court has before it appellant’s April 10, 2013 unopposed motion to extend briefing

deadlines and memorandum in support.        The Court GRANTS the motion and ORDERS

appellant to file his brief by May 14, 2013. The Court further ORDERS appellee to file his brief

by June 13, 2013, and ORDERS that any reply brief be filed by June 27, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE